DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20-23, 25, 27 and 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 20-23 and 25 the claims use the phrase “in particular” rendering the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Additionally, claims 20, 21, and 27 utilize the phrase “the scope of the relative movement” rendering the claim indefinite.  The bounds of “the scope” of relative movement are ambiguous.  Scope is an abstract description, and it is unclear if applicant is intended for this to mean that the relative movement is directly responsible for an action or if it need only take place during the relative 
Claim 28 depend upon claim 27 and is therefore also indefinite and rejected.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-26 and 29-30 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Jones et al. (PN 3996330).	
With regards to claims 16 and 30, Jones teaches a system and method for injection molding comprising supplying a molding compound via a feed region or 
With regards to claim 17, Jones teaches forming an elongate object (Fig. 2) and that the longitudinal axis of the elongate object and the movement axis coincide (occupy the same space as the movement axis crosses the longitudinal axis of the object).
With regards to claims 18 and 24, Jones teaches that the pusher device is actuated to change position from the first to second position (Fig. 4-7).
With regards to claim 19, Jones teaches that the pusher device is capable of being actuated to assume the second position after the sprue supplies molding compound (Fig. 7).
With regards to claim 20, Jones teaches that the device is mechanically actuated by piston (9).
With regards to claim 21, Jones teaches that the pusher device interacts with an actuator portion (base) of the insert with an actuating region (sloped surface of block 8) of the device (Fig. 4, 6) that is within the scope of the relative movement.
With regards to claim 22, Jones teaches that the interaction generates a movement of the actuating portion and that it takes place at an angle to the movement axis (sloped surface of block 8 is at an angle and piston 9 is applying force orthogonally to the movement direction).
With regards to claim 23, Jones teaches that the actuating region comprises a contoured control region (cam slot 12) configured to interact with the actuating portion (mated cam block 8).
With regards to claim 25, Jones teaches that the object molding region is configured to mold the entire length of the article (Fig. 1-8, cavity forms all of brush 1 as seen in Fig. 8).
With regards to claim 26, Jones teaches that the feed region (sprue 4) is fixed (Fig. 4-7).
With regards to claim 29, Jones teaches that the pusher device forms a portion of the cavity when actuated (Fig. 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (PN 3996330) as applied to claim 16 above.
With regards to claim 27, Jones teaches a plurality of mold cavities each with a distribution region (Fig. 2, Fig. 3).  Jones teaches a movement axis and that each distribution region is actuatable by its own element 
With regards to claim 28, Jones teaches that each distribution region has its own pusher device that can be placed in either the first or second position (Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516.  The examiner can normally be reached on Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GALEN H HAUTH/Primary Examiner, Art Unit 1742